Exhibit 10.9

LOGO [g88714radian.jpg]

August 8, 2008

<<Name>>

<<Title>>

Dear <<Name>>:

In order to induce you to remain with Radian Group Inc. and its Subsidiaries (as
defined in Rule 12b-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended) (including successors as described below, the
“Company”) during the current period of market uncertainty, we have, pursuant to
the terms of this letter (the “Agreement”), decided to unilaterally agree to:

 

  •  

Pay you severance (as set forth below) should your employment be terminated
during the period beginning on the date of this Agreement and ending
December 31, 2009 (“Transition Period”), by the Company without “cause” as those
terms are defined below.

In the event that your employment with the Company is terminated during the
Transition Period by the Company without “cause,” you shall be entitled to
receive:

 

  (1) An amount equal to 52 weeks of your base salary as of the date of your
termination, less applicable tax deductions and withholding. This severance
amount will be paid in bi-weekly installments in accordance with the Company’s
normal payroll practices. The first bi-weekly installment of the severance
payment will be made within 15 days after your date of termination, subject to
your execution of the release described below; and

 

  (2) An amount equal to 100% of your STI Target for the year in which your
termination occurs. Such amount will be paid in a single lump sum within 15 days
after your date of termination, subject to your execution of the release
described below.

The payment of severance, as set forth in (1) and (2) above, shall be in lieu
of, and replace all, other severance amounts to be paid to you under any other
severance plans sponsored by the Company.

 

1



--------------------------------------------------------------------------------

The payment of severance will be conditioned on you signing and delivering a
general release of claims against the Company and its affiliates that will be
provided to you for review and execution on or before your date of termination.

For purposes of this Agreement, “cause” shall mean misappropriation of funds,
habitual insobriety, substance abuse, conviction of a crime involving moral
turpitude, or gross negligence in the performance of duties, which gross
negligence has had a material adverse effect on the business, operations,
assets, properties or financial condition of the Company and its subsidiaries
taken as a whole or, where your professional efforts are principally on behalf
of a single subsidiary of the Company, a material adverse effect on the
business, operations, assets, properties or financial condition of such
subsidiary.

The Company shall require any person who acquires control of the Company to
acknowledge expressly that this Agreement is binding upon and enforceable
against the Company in accordance with its terms, and to become jointly and
severally obligated with the Company to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. As used in this Agreement, “the Company”
shall mean Radian Group Inc. and its Subsidiaries and any successor to its
stock, business or assets. If, upon a transaction, any such successor offers you
employment and agrees to assume this Agreement, no severance benefits will be
payable under this Agreement unless and until your employment is terminated by
the successor without “cause” as a result of actions taken by the successor,
during the period described above.

This Agreement is intended to comply with the requirements of section 409A of
the Internal Revenue Code or an exception, and shall in all respects be
administered in accordance with section 409A. To the maximum extent allowable,
severance pay under paragraph (1) above shall be paid under the section 409A
“separation pay exception.”

Notwithstanding anything in the Agreement to the contrary, if required by
section 409A, if and to the extent that any amount is considered “deferred
compensation” under this Agreement and is, due to your status as a “specified
employee,” required to be postponed for a period of six months after separation
from service pursuant to section 409A, such amount shall be postponed as
required by section 409A. The accumulated postponed amount shall be paid in a
lump sum payment within ten days after the end of the six month period. In the
event of your death during the postponement period prior to the payment of the
postponed amount, the amounts withheld on account of section 409A shall be paid
to the personal representative of your estate within 60 days after the date of
your death.

This Agreement will be governed by Pennsylvania law.

 

2



--------------------------------------------------------------------------------

We are pleased to provide this protection to you and trust that you will
continue to serve the Company well as we move forward.

 

Very truly yours, Richard I. Altman EVP Chief Administration Officer

Employee Acknowledgement:

Please complete and return to Human Resources in the envelope provided.

 

Name (please print):  

 

  Signature:  

 

  Date:  

 

 

 

3